Name: Decision No 1/90 of the EEC-Iceland Joint Committee of 15 May 1990 amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation following the suspension of customs duties applicable by the Community of Ten and Iceland to imports from Spain
 Type: Decision
 Subject Matter: leather and textile industries;  Europe;  international trade;  tariff policy;  European construction;  executive power and public service
 Date Published: 1990-07-10

 nan